IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-14-00029-CR

                       IN RE FELMON LAKEITH LAURY


                                 Original Proceeding



                                        ORDER


       The Court is in receipt of a letter from Relator, Felmon LaKeith Laury, dated

February 27, 2014 inquiring why the petition for writ of mandamus was denied. We

will consider the letter to be a motion for rehearing.

       The rules regarding original proceedings in the Courts of Appeals provide, “[i]f

the court determines from the petition…that the relator is not entitled to the relief

sought, the court must deny the petition.” TEX. R. APP. P. 52.8(a). Further, the rules

provide, “[w]hen denying relief, the court may hand down an opinion but is not

required to do so.” Id. (d). This has been construed to mean that an appellate court is

not required to address each issue raised in the petition but can simply deny the
petition without any explanation. See In re City of Georgetown, 53 S.W.3d 328, 337 (Tex.

2001) (Hecht, J., concurring).

        In this proceeding, the Court chose not to hand down an opinion explaining its

decision to deny the petition. Accordingly, no explanation for the denial of the petition

was required and we decline to provide a full explanation of all the reasons in response

to the motion for rehearing.

        We will however, state that in addition to a number of procedural problems with

the petition, a petition for writ of mandamus is only appropriate when another legal

remedy is not, or was not, available. See Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 684 (Tex. 1989) (“writs issue ‘only in situations involving manifest and urgent

necessity and not for grievances that may be addressed by other remedies.’".).

Therefore, the petition for writ of mandamus was not a proper avenue for the relief

requested. Further, the relief generally requested is for felony post-conviction relief and

is only proper as an article 11.07 writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN.

art. 11.07 (West Supp. 2013). This Court has no jurisdiction of such a proceeding. See

TEX. CODE CRIM. PROC. ANN. arts. 11.05; 11.07, § 3(a), (b) (West 2005 & Supp. 2013); In re

McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding)

(noting that "only the Texas Court of Criminal Appeals has jurisdiction in final post-

conviction felony proceedings").




In re Laury                                                                          Page 2
        The motion for rehearing is denied.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for rehearing denied
Order issued and filed March 27, 2014




In re Laury                                              Page 3